 In'the Matter of A. S. BECK SHOE CORPORATIONandRETAIL AN6WHOLESALE SHOE EMPLOYEES UNIONCase No. 4-R-1405.-Decided July 14,19.44Schlesinger and Krinsky, by Mr. I. E. Schlesinger,of News YorkCity, for the, Company.Mr. Louis F. McCabe,of Philadelphia, Pa., for the Independent.Mr.-Benjamin R. Simons,of Philadelphia,, Pa., for the C. 1. 0.Mr. Louis Cokin,of counsel to the Board.DECISIONAND..DIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Retail and Wholesale Shoe EmployeesUnion, herein called the Independent, alleging that a question affect-ing commerce had arisen concerning the representaion of employeesof A. S. Beck Shoe- Corporation, Philadelphia, Pennsylvania, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Herman Lazarus,Trial Examiner.Said hearing was held at Philadelphia, Pennsyl-vania, on June 13, 1944.At the commencement of the hearing theTrial Examiner granted a. motion of United Retail, Wholesale and.,Department Store Employees of America, C. I. 0., herein called theC. I. 0., to intervene.The Company, the Independent and the C.'I. O.appeared at, and participated in, the hearing andall parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand arehereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OE ;THE COMPANYA. S. Beck Shoe Corporation is a Delaware corporation with itsprincipal office at Dover, Delaware.The Company' operates 108 retail57 N. LR. B, No. 61.,335 e336DECISIONS'-OF NATIONAL LABOR RELATIONS BOARDYshoe stores in 20 States where it isengaged in-the sale at retail ofshoes, hosiery,handbags,gloves,and related items.-We are here con-cerned with 5 of .its stores in Philadelphia,'1 at Chester,Pennsyl-vania,and 1 at Camden,New Jersey.The storesinvolvedin the in-stailt',procee,ding,receive-merchandise,:v tiued in excess of,4$1,350,000"annually from the Company'swarehouse located atNew York City.About 2 percent of the stock of the Camden; New Jersey,store is ex-changed annuallykiththe stock of stores located in Philadelphia. _The Company admits that it is engaged in commerce within themeaning of the NationalLaborRelations Act.II.THE ORGANIZATIONS INVOLVED-Retailand Wholesale Shoe Employees Union is an unaffiliated labor..organization, admitting to membership employees of the Company.United _ Retitiil, , Wholesale and Department , Store, Employees. ofAmerica is a labor organization affiliated with the Congress of In-dustrial Organizations, admitting to membership employees of theCompany.'III.THE QUESTION.CONCERNING REPRESENTATIONIOn or about March 21, 1944, the Independent requested the Com-pany to recognize it as the exclusive collective bargaining representa-tive of the employees involved herein.The; Company refused thisrequest. ,.A statement of a Field Examiner -of the Board, introduced into.evidence at the hearing, indicates that the Independent represents asubstantial number of employees in the unit hereinafter found to beappropriate.2We find that a question .affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.; i IV. THE APPROPRIATE UNITWe find; in substantiahaccord with a stipulation of the parties,' thatall assistant managers (except the assistant managers at 1308 ChestnutStreet and 10th and Market Streets),3 shoe salesmen, hosiery girls;These storesare located at 1308 ChestnutStreet,1303 Market Street,10th and MarketStreets. 5301 GermantownSouth 69th Street'TileFieldExaminerreported tl>at-the Independent,presented an authorization; peti-tion bearingapparently-genuine sigratutesof 53persons'whose names appear on theCompany's pay roll of April 8, 1944Thereare approximately 58 employees in the appro-priateunitThe TrialEk"amunerreportedthat the C IO. presented 38 dues record cardsbeating the names of persons on theApril 8, 1944, payroll,'rgThe assistantmanagers other thanthose at the 1308 ChestnutStreet and 10th andMarket Streetstores are non-supervisory employees- A. S. BECK SHOE CORPORATION337handbag'girls, cashiers, wrappers, porters, and stock boys at five Phila-delphia stores,4 one at Chester, Pennsylvania, and one at Camden, NewJersey, excluding managers, and any other supervisory employees withauthority to, hire, ,promote, discharge, discipline, or otherwise',effectchanges in the. status of employees, or effectively recommend such ac-t] on, constitute a unit appropriate for the purposes of collective, baregaining, within-the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall- direct that the question concerning representation whichhas arisen'be resolved by means of an election by secret ballot among theemployees in, the appropriate unit who were employed duffing thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Some controversy arose at the hearing with iespect to whether ornot the C. I. O. should be accorded a place on the ballot. In February1942 a Local of the C. I. O. entered into a contract with the Companycovering the employees involved herein.Said contract remained ineffect by its terms until January 31, 1943, and was continued there-after by oral understanding between the parties until July 1943.Atthat time the parties entered into a supplemental agreement extendingthe terms of the original contract to January 31, 1944. It appears alsothat the parties, by oral understanding, extended the terms of thatcontract beyond its termination date. In the early part of 1944, acontroversy arose between the contracting Local and the C. I. O. as aresult of which the former's charter was revoked and its officers ex-pelled.The record also indicates that the employees who were mem-bers of'the Local voted to disassociate themselves from the C. 1.0.and to form the Independent. Inasmuch as an election is to be directedand a Local of the C. I. O. has had contractual relations with the Com-pany in the recent past, and in the light of the schism between theC. I. O. and its Local, we shall accord the former a place on the ballot.DIRECTION OF ELECTIONBy-virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations ' Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. S. Beck ShoeCorporation, Philadelphia, Pennsylvania, an election by secret ballotSee footnote1, supra601248=45-vo1 57--23 338DECISIONS', OF NATIONAL LABOR RELATIONS BOARDshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and- 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who" did hotor temporarily laid off, and including employees in the armed forcesof the United States who-present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented, by Retail and Whole-sale Shoe Employees Union, or by United Retail, Wholesale and De-partment Store Employees of America, C. I. 0., for the purposes ofcollective bargaining, or by neither.